Citation Nr: 0508923	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-08 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
right tibia disorder.

2.  Entitlement to an initial rating in excess of 10 percent 
for a psychiatric disorder.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney-
at-Law


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
February 1976.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In June 2004, the matter was Remanded for further 
development.  As will be discussed in the REMAND portion of 
the decision below, the issues of entitlement to an initial 
rating in excess of 10 percent for a psychiatric disorder and 
entitlement to a TDIU are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's right tibia disorder is manifested by 
subjective complaints of pain, instability, and heat, and 
objective findings of normal strength and an old stress 
fracture with findings of trace pretibial edema bilaterally, 
and no findings of instability, heat, redness, atrophy, 
tremor or fasciculation.


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for a right tibia disorder have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, an application 
claiming entitlement to an increased rating was received in 
December 2001, and a rating decision was issued in October 
2002.  The veteran filed a timely Notice of Disagreement in 
December 2002, and a Statement of the Case was issued in 
March 2003, which contained provisions regarding the VCAA.  A 
timely substantive appeal was filed and the matter was 
certified to the Board.  As previously noted, the matter was 
remanded in June 2004 for further development consistent with 
the VCAA.  Subsequently, a VCAA letter was issued in August 
2004.  This letter notified the veteran of what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in August 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to re-certification to the Board.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are his Social Security Administration (SSA) 
records, and treatment records from the VA Medical Centers 
(VAMC) in Fort Harrison, Montana and Minneapolis, Minnesota.  
In September 2004, the veteran identified additional medical 
evidence; however, this medical evidence was related to his 
psychiatric disorder.  There is no indication of relevant, 
outstanding records which would support the veteran's claim 
for an increased rating.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

The veteran was afforded VA medical examinations in May 2002, 
April 2003, and November 2004.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  The examination 
reports obtained are thorough and contain sufficient 
information to decide the issue of entitlement to an 
increased rating.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that another examination is 
not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of an increased rating for a right tibia disorder.  

I.  Factual Background

Service connection for a stress fracture to the right tibia 
was granted in November 1976, and a noncompensable rating was 
assigned effective February 1976.  A March 1980 rating 
decision increased the veteran's disability rating to 10 
percent effective October 1978.  Upon filing a claim for an 
increase, in February 1996, the RO increased the veteran's 
disability rating to 30 percent effective April 1995.  In 
December 2001, the veteran filed a claim for an increased 
rating.

In May 2002, the veteran underwent a VA examination.  He 
reported daily pain of 5 to 6 on a 10 point scale, and 
symptoms including "snapping," instability, and heat.  He 
reported flare-ups occurring 24 to 25 times per month, 
lasting all day.  He wore no brace and had undergone no 
surgery.  He used a cane for support and ambulation.  On 
physical examination, no external deformity or discoloration 
was noted, nor was instability observed, as reported by the 
veteran.  Heat and redness were not apparent.  There was no 
right leg atrophy when compared to the left tibia/fibula.  
Abductor and adductor strength was normal, as was 
dorsiflexion strength.  No edema was observed.  An X-ray 
examination reflected a mid tibial diaphyseal cortical 
thickening which could evidence a prior old stress fracture.  
No acute bony injury was observed, and no other abnormality 
was apparent.  The veteran reported unemployment since 1998, 
and reported previous employment as a machinist, optical 
technician, optician, and work in electronics.  He reported 
living on SSA benefits due to multiple physical injuries and 
psychiatric problems.  During the examination, the examiner 
observed that the veteran's gait was uneven and he relied 
heavily on his cane for ambulation.  The examiner noted that 
as he drove home from work, he observed the veteran at a 
service station.  The hood of the veteran's vehicle was open, 
and the veteran was walking around the vehicle without 
difficulty and without the support of his cane.  The examiner 
opined that the service-connected disorder was not a limiting 
factor for employment and did not impact his ability to work.

In April 2003, the veteran was afforded another VA 
examination.  He reported multiple exacerbations of the 
tibial pain monthly that he rated as 7 to 9 on a 10 point 
scale.  He walked with a cane.  He described no additional 
trauma since the May 2002 VA examination.  The veteran 
indicated that he wore a 1/8-inch thick insole in his right 
shoe for a leg length discrepancy, which led to a Morton's 
neuroma on the right foot, causing additional pain.  A 
physical examination reflected a transverse scar across the 
anterior aspect of the right knee.  The veteran's calf and 
anterior tibial musculature were well developed.  No atrophy 
or fasciculation was observed.  There was slight palpable 
thickening of the anterior aspect of the right tibia at the 
mid shaft level, and the veteran jumped with tenderness when 
the area was touched.  The examiner opined that he would not 
expect a stress fracture to cause continued symptoms after an 
initial healing phase or particularly 27 years later.  He 
would not relate the disorder to a leg length discrepancy or 
to Morton's neuroma.

In November 2004, the veteran was afforded another VA 
examination by the same physician who performed the April 
2003 examination.  The examiner noted that the veteran was 
still wearing the insole in the right shoe for reported leg 
length discrepancy.  The veteran reported an aching feeling 
in the midshaft right tibia when getting up out of a chair.  
He walked with a cane to alleviate discomfort and put extra 
stress on the left leg.  He denied impairment of his sleep 
due to the aching sensation.  The veteran was taking 
indomethacin for the leg aches and for Morton's neuroma and 
other issues.  On physical examination, the right knee had an 
anterior scar noted previously from automobile trauma that 
occurred subsequent to military service.  The right thigh 
measured 18 inches in circumference just above the patella 
and the left thigh measured 18 inches at the same level.  The 
calves both measured 16 3/4 inches in circumference at maximum 
circumference.  There was no atrophy, tremor, or 
fasciculation.  He had trace pretibial edema bilaterally.  On 
palpation of the right tibial shaft, he winced and grimaced.  
The same response was elicited with palpation and range of 
motion testing of the right ankle.  There was no palpable 
deformity of the tibial shaft.  The right ankle and foot were 
normal on inspection.  Ankle and foot range of motion were 
normal in all planes although he demonstrated some wincing 
when testing was performed.  The examiner noted that the 
right leg was perhaps slightly longer than the left leg, 
rather than shorter.  The insole was worn on the right side.  
The examiner's impression was history of tibial stress 
fracture in military service.  It was noted that symptoms and 
exam findings, including impressions, were unchanged from the 
April 2003 VA examination.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2004).  The 
U.S. Court of Appeals for Veterans' Claims (Court) has 
emphasized that a claimant may not be compensated twice for 
the same symptomatology as such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994); 38 C.F.R. § 4.25 (2004).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2004).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2004).

Diagnostic Code 5262 provides for tibia and fibia impairment.  
A maximum 40 percent rating is assigned for nonunion of, with 
loose motion, requiring brace; malunion of, with marked knee 
or ankle disability warrants a 30 percent evaluation; 
malunion of, with moderate knee or ankle disability warrants 
a 20 percent evaluation; and, malunion of, with slight knee 
or ankle disability warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2004).

III.  Analysis

The record reflects that the RO has rated the veteran's right 
tibia disorder under Diagnostic Code 5262.  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO, but concludes that 
given his medical history and current symptomatology, the 
currently assigned diagnostic code is appropriate.  See 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).

The Board finds that the symptomatology referable to the 
veteran's right tibia disability does not more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5262.  The Board has carefully reviewed the 
evidence of record and finds that the preponderance of the 
evidence is against the grant of a rating in excess of 30 
percent for a right tibia disorder.  

At the May 2002 VA examination, the veteran reported 
subjective complaints of pain, "snapping," instability and 
heat.  On physical examination, no external deformity, 
discoloration, instability, heat or redness was observed.  An 
X-ray examination reflected an old stress fracture; however, 
there was no acute bony injury observed.  The examiner 
observed that during the examination the veteran's gait was 
uneven and he relied heavily on his cane for ambulation; 
however, upon post-examination observation, the veteran was 
walking without difficulty and without the support of his 
cane.  The April 2003 VA examiner opined that he would not 
expect a stress fracture to cause continued symptoms 27 years 
after separation from service.  At the November 2004 VA 
examination, the examiner noted that the symptoms, findings 
and impressions were unchanged from the April 2003 
examination.

A 40 percent disability rating requires nonunion of the tibia 
or fibula with loose motion, requiring a brace.  There is no 
medical evidence that the veteran's disorder failed to 
properly heal, nor evidence of loose motion that requires the 
use of a brace.  Consequently, based on a review of the 
evidence of record, the Board concludes that the criteria for 
a 40 percent rating for a right tibia disorder have not been 
met under Diagnostic Code 5262.  

The Board has specifically considered the guidance of DeLuca, 
however, the analysis in DeLuca does not assist the veteran.  
The Board acknowledges the veteran's complaints of pain, 
however, finds that this is adequately considered under the 
provisions of Diagnostic Code 5262.  DeLuca, 8 Vet. App. at 
206.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's right tibia disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
the May 2002 examiner specifically stated that upon post-
examination observation, the veteran's service-connected 
disorder was not a limiting factor for employment and did not 
impact his ability to work.

Overall, impairment of the right tibia more nearly 
approximates the rating criteria for a 30 percent evaluation 
pursuant to Diagnostic Code 5262.  Thus, the veteran's claim 
for an evaluation in excess of 30 percent for a right tibia 
disorder is denied.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that a rating in excess of 30 percent is 
not warranted for a right tibia disability.  Accordingly, the 
benefit sought on appeal is denied.


ORDER

Entitlement to a rating in excess of 30 percent for a right 
tibia disorder is denied.



REMAND

As previously noted, this matter was Remanded in June 2004 
for further development to include issuance of a VCAA letter 
regarding the issues on appeal.  In August 2004, the RO 
issued a VCAA letter to the veteran.  In September 2004, the 
veteran submitted a response to the VCAA letter and 
identified evidence such as medical records from Montana 
Mental Health in Ronan, Montana, and treatment records from 
Kathy Westerly, LCPC.  There is no indication in the file 
that the RO has attempted to obtain these updated treatment 
records from the identified medical providers.  The RO should 
obtain the updated treatment records, and any additional 
records identified by the veteran.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take all necessary 
steps to obtain any treatment records 
specifically identified by the veteran, 
including those from Montana Mental 
Health in Ronan, Montana, and Kathy 
Westerly, LCPC.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The RO should then readjudicate the 
veteran's claim of entitlement to an 
initial rating in excess of 10 percent 
for a psychiatric disorder, and 
entitlement to a TDIU.  If the 
determination of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


